TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          ON REMAND



                                      NO. 03-11-00669-CV



                    Tom Bennett and James B. Bonham Corp., Appellants

                                                 v.

                                 Larry Wayne Grant, Appellee


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
         NO. 8086, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



             SUPPLEMENTAL MEMORANDUM OPINION


               On August 24, 2018, we issued a memorandum opinion assessing the appropriate

amount of exemplary damages to award Larry Wayne Grant against defendants, Tom Bennett

and James B. Bonham Corp., as directed by the Texas Supreme Court.1 See Bennett v. Grant,

525 S.W.3d 642, 653 (Tex. 2017). Upon considering the Texas Supreme Court’s guidance and

directive on remand, we affirmed the trial court’s judgment conditioned on the filing of a remittitur



       1
          The trial court awarded Grant actual and exemplary damages against Bennett and Bonham
for malicious prosecution. This Court had previously affirmed the trial court’s judgment, as reformed
by remittur, reducing the amount of exemplary damages awarded from $1,000,000 per defendant to
$512,109 per defendant. See Bennett v. Grant, 460 S.W.3d 220, 258 (Tex. App.—Austin 2015),
rev’d & remanded in part by 525 S.W.3d 642 (Tex. 2017). The Texas Supreme Court later affirmed
this Court’s decision, except for reversing the exemplary-damages portion of our judgment and
remanding for a revised remittitur. Bennett v. Grant, 525 S.W.3d 642, 653 (Tex. 2017).
reducing the award of exemplary damages as to Bennett by an additional $480,000 and the award

of exemplary damages as to Bonham by an additional $480,000 (reducing the exemplary-damages

award against each from $512,109 to $32,109).

               In response to our opinion, Grant filed with the trial court a remittitur reducing the

amount of his exemplary-damages award against each defendant by an additional $480,000. See

Tex. R. App. 46.3. In accordance with our prior opinion, we reform the trial court’s judgment to

award Larry Wayne Grant $32,109 in exemplary damages against James B. Bonham Corp. and

$32,109 in exemplary damages against Tom Bennett. As reformed, we affirm the trial court’s

judgment on that claim and in all other respects.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field
 Justice Pemberton not participating

Reformed and, as Reformed, Affirmed

Filed: October 9, 2018




                                                    2